Title: To Thomas Jefferson from Joseph Carrington Cabell, 26 January 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
Jan: 26. 1824.
I thank you sincerely for your three letters of 19th 22d & 23d inst all of which I have shewn to our friends in the senate. The University Bill is now before the Senate & will be acted on in a day or two. I confess I differ with you as to its importance & character. We do not here care in the least for the Proviso giving to the Genl Assembly the power of revocation. You know the University is at all times & in all things subject to the controul of the Genl Assembly. The Annuity cannot be revoked but by the concurrent vote of both Houses, and the Senate will never concur in any such measure. The provisos are mere surplusage, consented to by our friends to furnish an excuse to wavering men to come over to us. We would gladly take in the back interest if we could. It is doubtful whether the bill does not now do it. But I believe we shall be compelled in the Senate to take away all doubt & give it up. We have gained a great Victory, in taking away the surplus from the Colleges. The bill is worth $10,800, per annum to the University. The word “income” is more extensive than “revenue”. We shall have the income from Fines &c. to aid the surplus revenue in satisfying our appropriation. Am I right in supposing that $50,000 payable in 10 annual installments for the purchase of books & apparatus, with a power to the Visitors to anticipate the money, for those purposes & for those purposes only, would be a good measure next to be adopted. I am thinking of it. We can get no more money for building this year. I write in haste. I have been confined to my bed a week & to my room a fortnight, by an excrutiating rheumatic affection of my head, contracted by sleeping near a damp wall. This is the reason that I have left altogether to Col: Randolph to inform you of our proceedings. As soon as the bill passes I will send you a copy.Faithfully yoursJoseph C. Cabell